DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 8/17/2022. In particular, independent claim 20 has been amended to change “consisting at least of” to “comprising” and to change “like” in line 5 to “wherein the biobased and/or biodegradable foam material selected from the group consisting of” the recited materials. Claim 23 has been amended to change “such as” to “wherein the natural fillers are selected from” the recited materials. 
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Objections
Claim 21 objected to because of the following informalities:  Claim 21 recites “whereinsaid” in line 1, which should be changed to “wherein said”. 
Claim 22 is objected to because of the following informalities:  The term “butandiol” in line 3 should be changed to “butanediol.” 
Appropriate correction is required and is respectfully requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 recite “An artificial turf according to claim 20, wherein said granular infill further comprises…” The claims are indefinite because it is unclear if the recited materials are actually in addition to the biobased and/or biodegradable foam materials recited in claim 20. This is especially true given that claim 20 recites “wherein said granular infill is made of a biobased and/or biodegradable foam material, wherein the biobased and/or biodegradable foam is selected from the group consisting of…” Claim 20 appears to close the granular infill, which is “made of the biobased and/or biodegradable foam material, wherein the biobased and/or biodegradable foam is selected from the group consisting of” the recited materials. Claims 21-22 then attempt to reopen the infill to further materials. It is noted that previously presented claim 20 was not limited to the recited materials because of the term “like” preceding the specific polymers. It is further unclear if the polyethylene foam recited in claim 21 (and polyolefin of claim 22) is the same material as the polyethylene biobased and/or biodegradable foam material of claim 20 on which claim 21 depends. Additionally, the phrase “such as” in line 3 of claim 21 renders the claim indefinite. It is unclear if the terms following “such as” limit claim 21 or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wijers et al. (WO 2016/190744).
Wijers et al. teach an artificial turf system comprising an artificial grass layer comprising a substrate and pile fibers (which are artificial grass fibers) upstanding from the substrate; and an infill layer interspersed between the pile fibers (page 2, lines 8-12).  The infill is comprised of granules having a mean size of between 2 mm and 3 mm (page 4, lines 8-9). This meets claims 21-32. The granules are comprised of a thermoplastic material such as polyethylene (PE, LDPE, LLDPE, HDPE), polypropylene, polylactic acid (PLA), polybutylene succinate (PBS), polycaprolactone (PCL), polyhydroxy alkanoates (PHA), polystyrene (PS), poly(vinyl chloride) (PVC), polyethylene terephthalate (PET), polybutylene adipate-co-terephthalate (PBAT), starch, and combinations thereof. Of these, at least polylactic acid and polycaprolactone are biodegradable. It would have been obvious to use any combination of the foregoing, given the teachings of Wijers et al. at page 4, lines 20-29, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Regarding “oil-based” and “fossil-based” in lines 21-22, respectively, these are product-by-process limitations. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The polyethylene (PE, LDPE, LLDPE, HDPE); the polyethylene terephthalate; the polystyrene; the poly(vinyl chloride); and the PBAT disclosed in Wijers are structurally identical to those recited in the instant claims regardless of whether they are “bio-based” or “fossil-based.” Additionally, because the materials are structurally identical, the recitation of polyethylene (PE, LDPE, LLDPE, HDPE); the polyethylene terephthalate; the polystyrene; the poly(vinyl chloride); and the PBAT and also appear to be “oil-based” and/or “fossil-based” as required by instant claims 21-22. 
Wijers et al. specifically teaches that the granules can be foamed using a blowing agent to reduce the specific density of the granules (page 5, lines 7-9). Based on this teaching, it would be obvious to one of ordinary skill in the art to use foamed granules of any of polyethylene (PE, LDPE, LLDPE, HDPE), polypropylene, polylactic acid (PLA), polybutylene succinate (PBS), polycaprolactone (PCL), polyhydroxy alkanoates (PHA), polystyrene (PS), poly(vinyl chloride) (PVC), polyethylene terephthalate (PET), polybutylene adipate-co-terephthalate (PBAT), starch, and combinations including any of the foregoing, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. Each of these materials is bio-based and/or biodegradable given their express disclosure as such in the instant specification. 
Wijers et al. teaches that a filler such as chalk can further be included in the granules for reducing cost. See page 5, lines 1-4. The granules may have a coating (page 5, line 5). 
Wijers et al. teaches that the granules have a specific density of less than 2.0 or less than 1.5. See page 5, lines 10-11. This is a range of less than 0 to less than 2000 kg/m3 or 0 to less than 1,500 kg/m3. This overlaps the ranges of instant claims 26-29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Wijers et al. to use granules having a density which meets the instant claim limitations of instant claims 26-29 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. Furthermore, Wijers specifically teaches that the specific density can be reduced by using foamed granules containing a blowing agent. Based on this, one of ordinary skill in the art would readily recognize that to reduce the density of the granules, such as to the densities of instant claims 26-29, foaming agents can be used. 
Wijers teaches that the granules can be round. This meets instant claim 30. Wijers et al. teaches a sphericity of 0.5 or greater and a roundness of greater than 0.5. A sphericity of less than 1, such as 0.5-0.9 disclosed in Wijers, indicates the granule is not round, which includes “oblong” shapes. This meets instant claim 33. Additionally, see the rejection below. 
Regarding instant claim 25, it would have been obvious to one of ordinary skill in the art to include a pigment to the infill granules in order to impact a desired color to said granules. Alternatively, see the rejection below in view of Dozeman et al. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wijers et al. (WO 2016/190744) and further in view of Dozeman et al. (US 2011/0135851).
Wijers et al. teach the artificial turf and infill as discussed above, the rejection of which is incorporated herein by reference. Wijers et al. does not expressly recite that an additive including those recited in instant claim 25 is included in the infill.
However, Dozeman et al. teach polymer granules used as infill in artificial turf. Dozeman et al. teaches that the granules include a pigment (¶36).
Both Wijers and Dozeman et al. relate to the field of artificial turf comprising a backing sheet (substrate) with fibers (artificial grass) and infill disposed between the fibers. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a pigment as disclosed in Dozeman et al. in the granules of Wijers et al. in order to impart a desired color to the granules of Wijers. Additionally, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a lighter color pigment, as disclosed in Dozeman et al., in the granules of Wijers et al. in order to reflect more sunlight, resulting in a lower temperature of the turf of Wijers et al. See ¶36 of Dozeman et al. 

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wijers et al. (WO 2016/190744) as evidenced by Al-Hashemi et al., “A review on the angle of repose of granular materials,” Powder Technology, 330 (2018), 397-417, particularly Figure 19 on page 409.
The discussion with respect to Wijers above is incorporated herein by reference.
Wijers et al. teaches a sphericity of 0.5 or greater and a roundness of greater than 0.5. As shown in Figure 19 of Al-Hashemi et al., the sphericity and roundness disclosed in Wijers include particles having an oblong or “coffee bean” shape. See, for example, when the sphericity is 0.7 and the roundness is 0.9, which falls within the ranges disclosed in Wijers et al. (coffee bean shape) and when the sphericity is 0.5, and the roundness is 0.9 (oblong shape). 
[AltContent: rect]


Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art, Dozeman et al. (US 2011/0135851) (cited in previous office action, the entire contents of which are incorporated herein) and Wijers et al. (WO 2016/190744) (discussed above) fail to disclose that the infill granules have an outer surface which has been roughened. 
Claim 37 is allowed.
The following is an examiner’s statement of reasons for allowance: Dozeman et al. (cited in previous office action) and Wijers et al. (discussed above) fail to disclose that the infill granules have an outer surface which has been roughened.

Response to Arguments
Applicant’s arguments filed on 8/17/2022 with respect to the rejection of the claims over Dozeman et al. (US 2011/0135851) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Wijers et al. (WO 2016/190744) and Wijers et al. (WO 2016/190744) as evidenced by Al-Hashemi et al., “A review on the angle of repose of granular materials,” Powder Technology, 330 (2018), 397-417, particularly Figure 19 on page 409, the new grounds of rejection of which were necessitated by Applicant’s amendments filed on 8/17/2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766